Exhibit 10.2
 
FOREX INTERNATIONAL TRADING CORP.
1618 North Fairfax Avenue
Los Angeles, California 90046


July 29, 2010
 
Stewart Reich
 
Letter of Appointment – Board of Directors
 
Dear Mr. Reich,
 
We are pleased to offer you the position of Director on the Board of Directors
(the “Board”) of Forex International Trading Corp., (the “Company”).  This
letter contains the terms and agreement of your appointment as Director of the
Company and will be effective from the date of the signing of this letter.
 
1.  
Your Duties:

 
a)  
You will be expected to attend all meetings (either in person or by
teleconference) of the Board of the Company, of which we expect to hold
approximately four per annum, as well as perform all such formalities as
required by the Company’s governing documents.  In addition, you will be
expected to perform such other duties as are reasonably agreed upon between you
and the Company from time to time.

 
b)  
As Director you will:

 
i)  
Perform to the best of your abilities and knowledge the duties reasonably
assigned to you by the Board from time to time, whether during or outside
business hours and at such places as the Board reasonably requires;

 
ii)  
Use all reasonable efforts to promote the interests of the Company;

 
iii)  
Attend directors’ meetings;

 
iv)  
Act in the best interests of the Company; and

 
v)  
Work closely with the Chairman of the Board of Directors and the Chief Executive
Officer.

 
c)  
As you will appreciate, however, your time commitment will ultimately be a
product of the matters confronting the Company from time to time and matters
properly requiring your attention as a director of the Company.

 
2.  
Remuneration:

 
a)  
Fees

 
i)  
The Company will issue you on an annual basis at the commencement of each term
shares of common stock of the Company registered on a Form S-8 Registration
Statement equal to $6,000 divided by the Company’s market price discounted by
25%; provided, however, you hereby acknowledge that the initial issuance of
shares of common stock shall not be issued until such time that the Company
files the Form S-8 Registration Statement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
ii)  
No part of Director’s compensation shall be subject to withholding by the
Company for the payment of social security, federal, state or any other employee
payroll taxes.  The Company will regularly report all amounts paid to Director
by filing Form 1099-Misc, or by such other reports as mutually agreed upon by
Director and the Company.

 
3.  
Expenses:  Subject to you providing the Company with receipts or other evidence
of payment, the Company will pay for or reimburse you for all travelling, hotel
and other expenses reasonably incurred by you in connection with attending and
returning from Board, Committee, Company, meetings or otherwise in connection
with the Company's business that are pre-approved in writing by the
Company.  Reasonable travel and out of pocket expenses used in connection with
the business of the Group shall include:

 
a)  
Cell phone bills;

 
b)  
Domestic and international travel (economy class under 4 hours and business
class over 4 hours); and

 
c)  
Hotel accommodation.

 
4.  
Termination of Appointment:

 
a)  
Your appointment as the Director may be terminated at any time by the vote of
the stockholders of the Company in accordance with the certificate of
incorporation and bylaws of the Company.

 
b)  
You acknowledge and agree that if the shareholders of the Company terminate your
appointment, you will have no claim of any kind against the Company by reason of
the termination.

 
c)  
You are at liberty to terminate the appointment at any time by notice at any
time in writing to the Company.

 
5.  
What happens after termination of appointment?

 
 
If your appointment is terminated for any reason or you resign for any reason:

 
a)  
The Company shall pay you all amounts outstanding, and the Company may set off
any amounts you owe the Company against any amounts the Company owes to you as a
Director at the date of termination except for amounts the Company is not
entitled by law to set off;

 
b)  
You must return all the Company's property (including property leased by the
Company) to the Company on termination including all written or machine readable
material, software, computers, credit cards, keys and vehicles; and

 
c)  
You must not record any confidential information in any form after termination.

 
6.  
Prohibited Activities:

 
a)  
You undertake to the Company that you will not during the term of your
appointment engage in a business or an activity that would place you in a
position of conflict in respect of the performance of your duties.

 
 
 
 

--------------------------------------------------------------------------------

 
 
b)  
The terms of your appointment do not restrict you from accepting appointment as
director of any other company outside of the Company’s industry, providing
consulting services or any other business or other activity whatsoever.  The
Company acknowledges and accepts your current roles as a director.

 
7.  
Notices and Other
Communications                                                           :

 
a)  
Service of Notices

 
 
A notice, demand, consent, approval or communication under this letter
(collectively a “Notice”) must be:

 
i)  
In writing and in English directed to the address advised by the recipient for
notices, as varied by any notice; and

 
ii)  
Hand delivered or sent by prepaid post or facsimile to that address.

 
b)  
Effective on Receipt:  A Notice given in accordance with section 7a takes effect
when received (or at a later time specified in the Notice), and is taken to be
received:

 
i)  
If hand delivered, on delivery;

 
ii)  
If sent by prepaid post, two Business Days after the date of posting (or seven
Business Days after the date of posting if posted to or from outside The United
States of America);

 
iii)  
If sent by facsimile, when the sender's facsimile system generates a message
confirming successful transmission of the entire Notice unless, within eight
Business Hours after the transmission, the recipient informs the sender that it
has not received the entire Notice;

 
 
but if the delivery, receipt or transmission is not on a Business Day or is
after 5.00pm on a Business Day, the Notice is taken to be received at 9.00am on
the Business Day after that delivery, receipt or transmission.

 
8.  
Miscellaneous

 
a)  
Alterations:  This letter may be altered only in writing signed by each party.

 
b)  
Approvals and consents:  Except where this letter expressly states otherwise, a
party may, in its discretion, give conditionally or unconditionally or withhold
any approval or consent under this letter.

 
c)  
Assignment:  This letter may NOT be assigned by either party.

 
d)  
Costs:  Each party must pay its own costs of negotiating, preparing and
executing this letter.

 
e)  
Survival:  Any indemnity in this letter is independent and survives termination
of this letter.  Any other provision by its nature intended to survive
termination of this letter survives termination of this letter.

 
f)  
Counterparts:  This letter may be executed in counterparts.  All executed
counterparts constitute one document.

 
 
 
 

--------------------------------------------------------------------------------

 
 
g)  
No Merger:  The rights and obligations of the parties under this letter do not
merge on completion of any transaction contemplated by this letter.

 
h)  
Entire Agreement:  This letter constitutes the entire agreement between the
parties in connection with its subject matter and supersedes all previous
agreements or understandings between the parties in connection with its subject
matter.

 
i)  
Further Action:  Each party must do, at its own expense, everything reasonably
necessary (including executing documents) to give full effect to this letter and
the transactions contemplated by it.

 
j)  
Waiver:  A party does not waive a right, power or remedy if it fails to exercise
or delays in exercising the right, power or remedy.  A single or partial
exercise of a right, power or remedy does not prevent another or further
exercise of that or another right, power or remedy.  A waiver of a right, power
or remedy must be in writing and signed by the party giving the waiver.

 
k)  
Relationship:  Except where this letter expressly states otherwise, it does not
create a relationship of employment, agency or partnership between the parties.

 
l)  
Confidentiality:  A party may only use the confidential information of another
party for the purposes of this letter, and must keep the existence of this
letter and the terms of it and the confidential information of another party
confidential information except where:

 
i)  
The information is public knowledge (but not because of a breach of this letter)
or the party has independently created the information;or

 
ii)  
Disclosure is required by law or a regulatory body (including a relevant stock
exchange).

 
m)  
Announcements:  A public announcement in connection with this letter or a
transaction contemplated by it must be agreed by the parties before it is made,
except if required by law or a regulatory body (including a relevant stock
exchange).

 
9.  
Insurance and Indemnification:

 
a)  
The Company has directors' and officers' liability insurance under which you are
covered in the US and elsewhere for all usual risks during the term of your
appointment as the Director. The Company will maintain that cover for the full
term of your appointment.  During the term of this appointment, and for a period
of two (2) years thereafter, the Company shall provide directors’ liability
insurance that shall pay for and insure against, dollar for dollar, any and all
claims against Director arising out of, or in connection with, facts or events
that occurred during the term of this appointment.  The terms of this paragraph
survive termination.

 
b)  
During the term of this appointment, Company shall defend, indemnify and hold
harmless the director against any and all claims, causes of action, changes,
expenses, or any liabilities whatsoever, including amounts paid to settle an
action or satisfy a judgment and amounts incurred by Director as a result of him
acting as Director, arising out of or in any way connected with, facts or events
that occurred during the term of this appointment, to the furthest extent
permitted by law.  The terms of this indemnification shall survive termination
of this appointment.

 
 
 
 

--------------------------------------------------------------------------------

 
 
10.  
Contract for Services:  This is a contract for services and is not a contract of
employment.

 
11.  
Governing Law:  This Agreement shall be governed by the laws of the State of
California (without giving effect to choice of law principles or rules thereof
that would cause the application of the laws of any jurisdiction other than the
State of California) and the invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.  Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions hereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 
Please sign the attached copy of this letter to indicate that you have read,
understood and accept the terms of your appointment.
 
Yours Sincerely,
 
Forex International Trading Corp.
 


 
By: /s/ Darren C. Dunckel
Name: Darren C. Dunckel
Title: CEO
 


 
Agreed to and accepted by:
 


 


/s/ Stewart Reich
Stewart Reich
 